                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

USA,

                    Plaintiff,                             4:18CB3009

       vs.
                                                            ORDER
RODNEY N. ROBINSON,

                    Defendant.




       IT IS ORDERED:

       1)    Defendant’s motion to continue, is granted.

       2)    Defendant is ordered to appear at 8:30 a.m. on November 1, 2018

             before the undersigned magistrate judge in Courtroom 2, United

             States Courthouse and Federal Building, 100 Centennial Mall North,

             Lincoln, Nebraska.

       3)    The warrants issued for the defendant on 10/4/2018 are recalled.


       October 5, 2018.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
